Appeal from a judgment of the County Court of Clinton County, entered Inly *67923, 1974, which dismissed a writ of habeas corpus. Petitioner received all of the due process rights to which he was entitled upon revocation of his conditional release as mandated by Morrissey v. Brewer (408 TJ. S. 471; cf. Correction Law, §§ 828, 829; People ex rel. Calloway v. Skinner, 33 NT Y 2d 23, 34; People ex rel. Kendrick v. Flood, 43 A D 2d 964). We note, however, that the Attorney-General included materials in the appendix to his brief which formed no part of the record on appeal. While these papers were not necessary for resolution of this appeal and, of course, were not considered by this court, we take this opportunity to express our disapproval of such a practice. Judgment affirmed1, without costs. Herlihy, P. J., Sweeney, Kane, Main and Larkin, JJ., concur.